UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

BUTCH LAWS,
Plaintiff,

v. CIVIL ACTION NO: 3:20-CV-214
BOBBY BROOKS,

LIEUTENANT STARLA BARRY,
TAMMY REGAN,

SERGEANT STACEY ENGLAND,
SERGEANT JOSH SMITH,

and ROBERT SEXTON,

Nee Ne Ne ee ee ee Se ee et Oe

Defendants.

 

NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL FOR THE DEFENDANTS

 

Notice is hereby given and the clerk is hereby requested to enter an appearance of the
undersigned counsel as additional counsel for the above-named defendants, Bobby Brooks,
Lieutenant Starla Barry, Tammy Reagan, Sergeant Stacey England, Sergeant Josh Smith and Robert

Sexton.

Respectfully submitted:

/s/ Federico A. Flores
Federico A. Flores - 029806
Attorney for Defendants
800 S. Gay Street, Suite 1400
Knoxville, TN 37929

(865) 673-8516

Case 3:20-cv-00214-JRG-DCP Document 27 Filed 10/27/20 Page1of2 PagelD #: 134
CERTIFICATE OF SERVICE

Thereby certify that on October 27, 2020, a copy of the foregoing Notice of Appearance
was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by regular
US. mail. Parties may access this filing through the Court’s electzonic filing system.

Butch Laws

#90595

Hawkins County Jail
117 Justice Center Drive
Rogersville, IN 37857
Pro Se

/s/ Federico A. Flores
Federico A. Flotes, BPR # 029806

Case 3:20-cv-00214-JRG-DCP Document 27 Filed 10/27/20 Page 2of2 PagelD #: 135
